Citation Nr: 9900475	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by dizzy spells.

2.  Entitlement to service connection for residuals of a hip 
injury.

3.  Entitlement to service connection for a stomach 
disability.

4.  Entitlement to service connection for postoperative 
residuals of removal of three inches of the large intestine.

5.  Entitlement to service connection for residuals of a skin 
graft on the left hand.

6.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1936 to July 
1938, from September 1939 to January 1950, and from November 
1951 to May 1957.  The veteran was a prisoner of war of the 
German government from August 1944 to January 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1995 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veterans claims of service connection for a disorder 
manifested by dizzy spells, residuals of a hip injury, a 
stomach disability, residuals of the surgical removal of 
three inches of the large intestine, residuals of a fractured 
left foot, residuals of a skin graft on the left hand, and 
heart disease.

The Board notes that, after perfecting his appeal on all of 
the above issues, the veteran appeared at an October 1996 
hearing where he withdrew from appellate review the claim of 
service connection for residuals of a left foot fracture.  
Consequently, the issues now before the Board are those 
listed on the title page of this decision.  


REMAND

Initially, the Board notes that governing regulations provide 
that a supplemental statement of the case (SSOC) will be 
furnished to the veteran when additional pertinent evidence 
is received after a statement of the case (SOC) has been 
issued.  19 C.F.R. § 19.31 (1998).  In this regard, 
correspondence from the National Personnel Records Center 
(NPRC) was received by the RO in May 1996 and in January 
1997.  The May 1996 correspondence notified the RO that the 
veterans service medical records were not available because 
they had probably been destroyed in a fire at the NPRC 
storage facility.  (The RO, in the November 1995 SOC and 
November 1996 SSOC informed the veteran that his claims of 
service connection were denied, in part, because no service 
medical records were available to substantiate them.)  
Nevertheless, in January 1997, the NPRC provided the RO with 
the veterans service medical records.  What is significant 
about this event is that no further action was taken by the 
RO as the issues previously developed for appellate review.  
Given the more recent receipt of service medical records that 
had previously been thought lost or destroyed, regulation 
requires that further action be taken by the RO, which action 
should be followed by issuance of a SSOC.  § 19.31.

The case is REMANDED to the RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.

2.  The RO should examine the evidence 
received since issuance of the November 
1996 SSOC and take adjudicatory action as 
to each issue on appeal.  Additional 
development suggested by the evidence 
should be undertaken, such as VA 
examinations to satisfy questions that 
may be raised by the record, such as 
questions of medical diagnosis or nexus 
to events in service.  If any benefit 
sought is denied, a SSOC should be issued 
that addresses the ROs adjudicatory 
action and all the evidence of record 
received since issuance of the November 
1996 SSOC, including the veterans 
service medical records.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of these issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
